Exhibit 10.1

AMENDMENT NO. 2 TO EMPLOYMENT AND NON-COMPETITION AGREEMENT

THIS AMENDMENT NO. 2 TO EMPLOYMENT AND NON-COMPETITION AGREEMENT, (this
“Agreement”) is made as of March 29, 2012, by and among Richard Markee (the
“Executive”), Vitamin Shoppe, Inc., a Delaware corporation, (“Parent”) and
Vitamin Shoppe Industries Inc., a New York corporation (the “Company”).

Reference is made to that certain Employment and Non-Competition Agreement by
and between the Executive, Parent and Company dated September 9, 2009, as
amended by Amendment No. 1 to Employment and Non-Competition Agreement dated
February 28, 2011 (the “Employment Agreement”).

WHEREAS, the parties to this Agreement desire to further amend the Employment
Agreement as provided herein;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

1. As used in the Employment Agreement the term:

(a) “Parent” is hereby deemed to refer to Vitamin Shoppe, Inc., a Delaware
corporation and successor in merger of VS Parent, Inc. into VS Holdings Inc.;
and

(b) “Company” is hereby deemed to refer to Vitamin Shoppe Industries Inc., a New
York corporation.

2. Section 1 of the Employment Agreement is hereby amended as follows:

(a) the phrase “, VS Direct, Inc.” is hereby deleted in the ninth line thereof;

(b) the phrase “, VS Direct’s” is hereby deleted in the eleventh line thereof;
and

(c) the following sentences are added to the end of Section 1 of the Employment
Agreement:

“The Executive’s duties include working with the Chief Executive Officer of
Parent and the Company, and such other members of senior management as may be
requested by the Chief Executive Officer. The Executive further agrees and
acknowledges that during the Term he will not engage in any other business
activities or provide services to other entities or individuals without
disclosure to, and advance written approval from, the Board of Directors of
Parent, and that he will continue to devote more of his business time, attention
and services to the Company than to any other single business entity or group of
related entities.”

3. Section 2(A) of the Employment Agreement is hereby amended by deleting the
word “first” in the last sentence thereof and inserting the word “next”
therefor.



--------------------------------------------------------------------------------

4. Section 2(B) of the Employment Agreement is hereby amended and restated in
its entirety as follows:

“(B) Bonus Compensation. For each calendar year during the term of this
Agreement, the Executive shall be eligible for a cash bonus award (the “Annual
Cash Bonus”) with a target amount of sixty percent (60%) of his then current
base salary pursuant to the Company’s then current Management Incentive Program
(“MIP”). As currently constituted the MIP is based upon (i) the Company’s
satisfaction of operating objectives specified by the Company’s Board of
Directors each year in its sole discretion, and (ii) individual members of
management’s satisfaction of certain individual operating objectives based upon
their area of responsibility as specified by the Company’s Board of Directors in
their sole discretion. The Executive acknowledges that Company reserves the
right to change the structure of the MIP from time to time, provided that any
change will not affect the Executive’s ability to receive an Annual Cash Bonus
with a target of sixty percent (60%) of the Executive’s base salary. The
Executive shall be paid his Annual Cash Bonus on or about March 1st of the
calendar year following the year to which such bonus relates, and in all events
on or before March 15th of such year. The parties acknowledge that the
determination of the Annual Cash Bonus for the year in which the Executive’s
employment terminates (and possibly for the prior year) shall not be known on
the date the Executive’s employment terminates, and, if any, shall be paid by
Company to the Executive not more than thirty (30) days after the determination
thereof, but in all events on or before March 15th of the calendar year
following the calendar year of termination. The Executive’s Annual Cash Bonus
potential shall be reviewed annually for increase or decrease by the
Compensation Committee and recommended to the Board of Directors for approval in
their sole discretion. The Executive acknowledges and agrees that as required
under law or Company policy, incentive compensation to the extent received based
on erroneous information, is subject to recoupment for a three year period in
the event of an accounting restatement due to material noncompliance by the
Company with any financial reporting requirement under the federal securities
laws.”

5. Section 2 (D) of the Employment Agreement: is hereby amended and restated in
its entirety as follows:

“(D) Reimbursement of Expenses. The Company shall reimburse the Executive for
any and all out-of-pocket expenses reasonably incurred by the Executive during
the term of his employment in connection with his duties and responsibilities as
Chief Executive Officer of Parent or the Company, provided that the Executive
complies with the policies, practices and procedures of the Company for
submission of expense reports, receipts or similar documentation of such
expenses. All reimbursements under this Section 2(D) shall be made as soon as
practicable following submission of a reimbursement request, but no later than
the end of the year following the year during which the underlying expense was
incurred.”

6. Section 2(G) of the Employment Agreement is hereby deleted in its entirety
and replaced with the placeholder title “(G) Reserved.”

7. Section 2(H) of the Employment Agreement is hereby deleted in its entirety
and replaced with the placeholder title “(H) Reserved.”



--------------------------------------------------------------------------------

8. Section 2(I) of the Employment Agreement is hereby deleted in its entirety
and replaced with the placeholder title “(I) Reserved.”

9. A new section 2(J) is hereby added to the Employment Agreement, to read in
its entirety as follows:

“(J) Forfeiture and Repayment. The Executive agrees and acknowledges that
amounts and awards payable pursuant to this Agreement or any bonus or incentive
plan are subject to forfeiture and recoupment and may be cancelled without
payment and/or a demand for repayment of any amounts or gains realized may be
made upon the Executive on the basis of the Parent’s or the Company’s forfeiture
and recoupment policies, or on the basis of any of the following circumstances:
(i) if during the course of employment the Executive engages in conduct that is
(x) materially adverse to the interest of the Parent or the Company, which
include failures to comply with the Parent’s and the Company’s written rules or
regulations and material violations of any agreement with the Parent or the
Company, (y) fraud, or (z) conduct contributing to any financial restatements or
irregularities; (ii) if during the course of employment, the Executive competes
with, or engages in the solicitation and/or diversion of customers or employees
of, the Parent or the Company; (iii) if following termination of employment, the
Executive violates any post-termination obligations or duties owed to, or any
agreement with, the Parent or the Company, which includes this Agreement and
other agreements restricting post-employment conduct; and (iv) if compensation
that is promised or paid to the Executive is required to be forfeited and/or
repaid to the Parent or the Company pursuant to applicable regulatory
requirements as in effect from time to time and/or such forfeiture or repayment
affects amounts or benefits payable under this Agreement or other plan or
arrangement.”

10. Section 3 of the Employment Agreement is hereby amended and restated in its
entirety as follows:

“3. Term. The term of the Executive’s employment hereunder shall commence on the
Effective Date and shall terminate on January 1, 2015 (the “Term”), unless
earlier terminated as provided in Section 5 of this Agreement.”

11. The reference in the last sentence of Section 5(A) of the Employment
Agreement shall be changed from “2011” to “2014”.



--------------------------------------------------------------------------------

12. Section 5(C) of the Employment Agreement is hereby amended and restated in
its entirety as follows:

“(C) At the Election of the Company for Reasons Other than With Cause. The
Company may, unilaterally, terminate the Executive’s employment hereunder at any
time during the Term without Cause upon five (5) business days prior written
notice to the Executive of the Company’s election to terminate. Upon any such
termination under this Section 5(C), the Company shall provide the applicable
Severance Pay as defined and specified in the Parent’s Executive Severance Pay
Policy (the “Policy”), as may be amended from time to time, payable upon a
termination of the Executive’s employment by the Company other than for “cause”,
as defined in the Policy, together with the following additional item:

(i) Subject to the Executive’s timely election of continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), until the earlier to occur of (x) a period of twelve months from the
date of termination of the Executive or (y) the time when the Executive becomes
eligible for insurance coverage offered by any subsequent employer (the
“Insurance Continuation Period”), allow the Executive to continue to participate
in all life, health, disability and similar insurance plans and programs of the
Company to the extent that such continued participation is possible under the
general terms and provisions of such plans and programs, with the Company and
the Executive paying the same portion of the cost of each such plan or program
as existed at the time of the Executive’s termination. In the event that the
Executive’s continued participation in any group plans and programs is not
permitted, then in lieu thereof, the Company shall acquire, with the same cost
sharing, individual insurance policies providing comparable coverage for the
Executive for the Insurance Continuation Period; provided, that the Company
shall not be obligated to pay for any such individual coverage more than three
(3) times the Company’s cost of such group coverage.”

13. Section 5(D) of the Employment Agreement is hereby amended and restated in
its entirety as follows:

“(D) At the Election of the Executive for Certain Reasons. The Executive may
terminate his employment upon written notice to the Company if, upon the
occurrence of a Change in Control, as defined in the Policy, or within two years
after a Change in Control, the Executive experiences an Adverse Change in
Status, as defined in the Policy, without his written consent, which is not
remedied within thirty (30) days after which the Executive gives written notice
to the Board of Directors of the same. In order to exercise his right to
terminate his employment under this Section 5(D), the Executive must provide
written notice to the Board of Directors within ninety (90) days of such change.
If the Executive exercises his right to terminate his employment under this
Section 5(D), the Company shall provide the applicable Severance Pay as defined
and specified in the Policy, as may be amended from time to time, payable upon a
termination by the Executive due to an Adverse Change in Status.”

14. Section 5(E)(i) of the Employment Agreement is hereby amended by deleting
the phrase “(provided that if the Executive’s employment is terminated on or
prior to the last day of fiscal year 2009, the Company shall pay the Executive
the full guaranteed bonus for 2009)” in the last two lines thereof.

15. Section 5(F)(i) of the Employment Agreement is hereby amended by deleting
the phrase “(provided that if the Executive’s employment is terminated on or
prior to the last day of fiscal year 2009, the Company shall pay the Executive
the full guaranteed bonus for 2009)” in the last two lines thereof.

16. The following sentence is added to the end of Section 5(H) of the Employment
Agreement:

“All reimbursements under this Section 5(H) shall be made as soon as practicable
following submission of a reimbursement request, but no later than the end of
the year following the year during which the underlying expense was incurred.”



--------------------------------------------------------------------------------

17. Section 5(I) of the Employment Agreement is hereby amended by deleting the
phrase “Holdings, VS Direct,” from the forth line thereof.

18. Section 5(J) of the Employment Agreement is hereby amended and restated in
its entirety as follows:

“(J) Company’s Obligation. The Company’s obligation to make the severance
payments and provide benefits in each case required under Sections 5(C) and 5(D)
is conditioned upon the Executive’s compliance with (i) the provisions of the
Policy, including without limitation the execution and delivery to the Company
of a general release as provided therein and compliance with covenants set forth
therein, (ii) continued observance in all material respects of the covenants
contained in Sections 7 or 8(A) or 9 of this Agreement, and is subject to
recoupment and forfeiture pursuant to the Parent’s and the Company’s recoupment
and forfeiture policies, as may be in effect from time to time, and as provided
herein.”

19. Section 6 of the Employment Agreement is hereby deleted in its entirety and
replaced with the placeholder title “6. Reserved.”

20. Section 9 of the Employment Agreement is hereby amended by deleting the
phrase “, Holdings, VS Direct” from the sixth line and tenth and eleventh lines
thereof.

21. Section 12 of the Employment Agreement is hereby amended as follows:

(a) the phrase “, Parent, VS Direct or VS Holdings” is hereby deleted from the
second and third lines thereof and the phrase “or Parent” is hereby inserted
therefor;

(b) the reference to “90 days” in the last sentence is hereby deleted and
replaced with “75 days”; and

(c) the following sentence shall be added to the end of Section 12 of the
Employment Agreement:

“For purposes of determining the order of reduction of amounts payable under the
Policy, the order of reduction specified therein shall govern the reduction of
such amounts and, if and to the extent not addressed therein, shall be reduced
in accordance with the foregoing.”

22. Section 13 of the Employment Agreement is hereby amended by deleting the
phrase “, Holdings, VS Direct” in the fourth, ninth, eleventh, fourteenth and
fifteenth lines thereof.

23. Section 15 of the Employment Agreement is hereby amended by deleting the
phrase “, Holdings, VS Direct” in the seventh line thereof.

24. Section 16 of the Employment Agreement is hereby amended and restated in its
entirety as follows:

16. Governing Law. “This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any conflict of law provisions thereof.”



--------------------------------------------------------------------------------

25. Section 20 of the Employment Agreement is hereby amended by deleting the
phrase “, Holdings, VS Direct” in the third and eighth lines thereof and by
deleting the phrase “, Holding’s, VS Direct’s” in the seventh line thereof.

26. Section 21 of the Employment Agreement is hereby amended and restated in its
entirety as follows:

“21. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been given to the person or entity (i) when
delivered by hand, (ii) three days after being sent by first-class certified
mail, postage prepaid, return receipt requested, (iii) when delivered by
overnight commercial courier, or (iv) when transmitted by telecopy or facsimile
machine (with confirmation of receipt), to the following address of the party to
whom such notice is to be made, or to such other address as such party may
designate in the same manner provided herein:

If to the Company or Parent:

Vitamin Shoppe Industries Inc.

2101 91st. Street

North Bergen, New Jersey 07047

Attention:  James M. Sander

Facsimile:  (201) 868-0727

If to the Executive:

Richard Markee

360 Mendham Road

Bernardsville, NJ 07924

Facsimile: (        ) –

with a copy (which shall not constitute notice) to:

Morrison Cohen LLP

909 Third Avenue, 27th Floor

New York, New York 10022

Attention:  Colleen Westbrook, Esq.

Facsimile:  (917) 522-3156”

27. Section 22 of the Employment Agreement is hereby amended by deleting the
phrase “Holdings, Parent, VS Direct” from the third line thereof and inserting
the word “Parent” therefor.

28. Section 24(B) of the Employment Agreement is amended by deleting the phrase
“(i) the expiration of the six (6)-month period measured from” in the twelfth
line thereof and inserting the phrase “(i) the first day of the seventh month
following” therefor.

29. Exhibit A, Exhibit B, and Exhibit C of the Employment Agreement are hereby
deleted in their entirety.



--------------------------------------------------------------------------------

30. Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Employment Agreement.

31. This Agreement is an amendment to the Employment Agreement, and to the
extent there is a discrepancy between this Agreement and the Employment
Agreement, this Agreement shall control and supersede the Employment Agreement
to the extent of such discrepancy. The Employment Agreement otherwise remains in
full force and effect.

32. This Agreement, the Employment Agreement (as further amended by this
Agreement), and those documents expressly referred to herein embody the complete
agreement and understanding among the parties and supersede and preempt and
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

[END OF PAGE]

[SIGNATURE PAGE FOLLOWS]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

/s/ Richard Markee

Executive: Richard Markee VITAMIN SHOPPE, INC.
(successor in merger of VS Parent, Inc. into VS Holdings Inc.) By:  

/s/ James M. Sander

Name: James M. Sander Its: Vice President and General Counsel VITAMIN SHOPPE
INDUSTRIES INC. By:  

/s/ James M. Sander

Name: James M. Sander Its: Vice President and General Counsel